Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT by and between Kien Huat Realty III Limited and Empire Resorts, Inc. Dated as of August 19, 2009 TABLE OF CONTENTS Page Section 1 Certain Definitions 1 Section 2 Registration 5 Section 3 Piggyback Registrations 8 Section 4 Suspension Periods 9 Section 5 Holdback Agreements 10 Section 6 Registration Procedures 10 Section 7 Registration Expenses 15 Section 8 Indemnification 15 Section 9 Securities Act Restrictions 18 Section 10 Transfers of Rights 18 Section 11 Miscellaneous 19 Annex A Form of Opinions of Counsel i THIS
